Citation Nr: 1014870	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.

4.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of 
frostbite to the hands, face and feet.

6.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2009 Order from the United States Court 
of Appeals for Veterans Claims (CAVC) granting a Joint Motion 
for Remand regarding a Board decision rendered in January 
2009. This matter was originally on appeal from September 
2006 and January 2007 rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends he currently has left hip, right knee 
and low back disabilities related to his service-connected 
left knee disability due to an in-service gun shot wound 
(GSW) incurred in Korea in combat.  The Veteran further 
claims he was exposed to extreme cold weather while in Korea 
causing frostbite to his hands, feet and face.  Due to his 
combat experiences, the Veteran further claims entitlement to 
service connection for PTSD.  

The Veteran worked as a teacher for over three decades 
because he could not perform any kind of job that required 
manual labor.  He claims his disabilities now render him 
totally disabled and unable to maintain any type of 
employment.  

Service Connection

With regard to the Veteran's service-connection claims, the 
Board denied the Veteran's claims in January 2009 mainly 
based on the findings that none of his claimed conditions 
were medically diagnosed.  None of the VA or private 
treatment records reflect an actual diagnosis of the right 
knee, left hip, low back, frostbite residuals or PTSD.  

Based on the combat circumstances of the Veteran's service 
and the gun shot wound to his left leg, the RO attempted on 
numerous occasions to schedule the Veteran for VA 
examinations to ascertain whether he had any secondary 
disability due to the GSW to the left leg, any psychiatric 
disability or any residual of frostbite.  As the Board 
explained in the January 2009 decision, the Veteran was 
afforded three VA examinations for his claims in July 2006 
and December 2006.  The Veteran failed to report for these 
examinations indicating he was being treated for cancer and 
his doctor told him such a long drive to the VAMC in Omaha 
would not be medically beneficial.  The Veteran further 
submitted a note from his doctor in October 2006 indicating a 
recommendation that the Veteran not make the long trip to 
Omaha due to his chronic prostatitis and bladder neck 
contracture.  

The Board finds noteworthy, however, that the Veteran did 
appear for unrelated VA examinations in January 2006 and 
September 2007, specifically requesting to be scheduled for 
examinations on his other claims.  

The VA is not required to afford the Veteran a VA examination 
in any case.  Rather, in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records were 
silent as to any complaints, treatment or diagnoses of a 
right knee disability, left hip disability, low back 
disability, frostbite or PTSD.  

After service, within the Veteran's voluminous private and VA 
treatment records, the medical evidence is silent as to 
actual diagnoses of the claimed disabilities.  There is, 
however, a June 2006 private examination noting the Veteran's 
history of shrapnel wound to the left leg in the Korean War 
in 1957, "back injuries" during the war and exposure to 
severe cold weather at that time.  Within that report, the 
examiner notes peripheral neuropathy and limitation of motion 
of the knees bilaterally, left hip and back.  The examiner 
notes a history of "peripheral neuropathy as related to the 
exposure to the extreme cold [weather] while serving in the 
Korean War..." but it is unclear whether this is reported 
history or the examiner's proffered opinion.  No actual 
musculoskeletal diagnoses are noted, moreover, other than the 
listed limited motion of the variously examined joints.

With regard to PTSD, the Veteran submitted a private 
psychiatric evaluation dated in October 2006.  While PTSD was 
not definitively diagnosed, the Veteran was diagnosed with 
generalized anxiety disorder (GAD) and panic disorder.  While 
the Veteran's military history was discussed, the examiner 
did not specifically link any diagnosed disorder with any 
event of the Veteran's military service.  

Again, the RO attempted on multiple occasions to afford the 
Veteran VA examinations for his claimed disabilities.  Within 
his appellate brief before the CAVC, the Veteran, for the 
first time, requested he be afforded a VA examination at a 
closer VA clinic to his home, specifically the VA clinics in 
Holdrege, NE (43 miles from his home) or Grand Island, NE (85 
miles from his home), which are considerably closer than the 
VAMC in Omaha, NE (over 200 miles from his home).  In light 
of the medical hardship put on the Veteran to travel the long 
distance to Omaha, the RO should afford the Veteran 
appropriate VA examinations in closer VA clinics to the 
extent possible.  

The Board further notes, in regard to the Veteran's PTSD 
claim, in February 2009, the United States Court of Appeals 
for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim. The Court found that such 
an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) 
his mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).
 
Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service. The October 2006 private psychiatric evaluation is 
ambiguous with regard to whether the Veteran has any such 
definitive diagnosis that can be etiologically linked to his 
military service.  Accordingly, the VA psychiatric 
examination should clarify both the Veteran's diagnosis or 
diagnoses and etiology.  The RO should also consider whether 
any psychiatric disability found is etiologically related to 
his military service.

TDIU

The Veteran claims his disabilities, especially his left leg 
disability, renders him unemployable.  

As explained above, the Veteran was afforded appropriate VA 
examinations in association with all his claims, to include 
TDIU, but the Veteran failed to report for reasons already 
discussed.  The RO should further make efforts to afford the 
Veteran any necessary VA examinations in association with his 
TDIU claim at a VA clinic closer to his home to the extent 
possible.

The Board further notes that TDIU claims, in general, are 
based on consideration of service-connected disabilities 
versus non service-connected disabilities and their various 
disability ratings. Given the uncertainty of all of these 
claims, the Board concludes that the TDIU issue is 
"inextricably intertwined" with all the issues certified 
for appeal and therefore they all need to be fully decided 
prior to adjudication of the Veteran's TDIU claim. See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2006 the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's disabilities on 
appeal from the VA Medical Center in 
Omaha, Nebraska for the time period July 
2006 to the present.  The Veteran should 
also be asked to provide the names and 
addresses of private providers who treat 
him for his service-connected 
disabilities.  Any negative responses 
should be documented in the file. 

2.  After the above is complete and the 
above mentioned records are obtained, to 
the extent possible, schedule the Veteran 
for appropriate orthopedic and 
neurological examinations at a VA clinic 
closer to his home, to include Holdrege, 
NE or Grand Island, NE for his claimed 
right knee disability, also claimed as 
secondary to his service-connected left 
knee disability, left hip disability, also 
claimed as secondary to his service-
connected left knee disability, low back 
disability, also claimed as secondary to 
his service-connected left knee disability 
and frostbite residuals, to include 
peripheral neuropathy, claimed as 
secondary to in-service exposure to 
extreme cold weather.  The examiners are 
asked to determine the extent and likely 
etiology of any right knee, left hip, low 
back or frostbite residual condition(s) 
found, specifically commenting on:
*	Whether the Veteran has any right 
knee, left hip or low back 
disability caused or aggravated by 
his service connected left knee 
disabilities, any in-service 
orthopedic injury or any other in-
service incident.  
*	Whether the Veteran's peripheral 
neuropathy or any other disability 
found is related to frostbite or 
exposure to cold weather to his 
hands, face or feet during his 
military service.  
*	Whether any diagnosed right knee, 
left hip, low back or frostbite 
residual disability is directly 
related to any incident of his 
military service.  

Pertinent documents in the claims folder 
to include, the June 2006 private medical 
report by K. Murphy, A.P.R.N., must be 
reviewed by the examiners and the 
examiners should provide a complete 
rationale for any opinion given resolving 
any conflicting medical opinions rendered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner(s) should also comment on the 
overall affect his disabilities have on 
the Veteran's employability and daily 
life.  Specifically, the examiner(s) 
should give detailed clinical findings of 
the symptomatology attributable to the 
Veteran's service-connected disabilities 
and render an opinion as to the overall 
effect of the disability on the Veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  It would be helpful if the 
examiner(s) would comment on the private 
and past VA opinions rendered regarding 
the ability of the Veteran to engage in 
gainful employment.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by non service-connected 
disabilities. 

3.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for a VA psychiatric examination at 
a VA clinic closer to his home, to include 
Holdrege, NE or Grand Island, NE to 
ascertain whether the Veteran has PTSD, or 
any other psychiatric disability, related 
to his in-service combat exposure.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., was 
the Veteran's combat exposure sufficient to 
produce PTSD), and, if so, is there a link 
between the current symptoms and his combat 
service. 

The Veteran's claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
was conducted

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided resolving all conflicting 
evidence, to include the October 2006 
private psychiatric evaluation.

The examiner should also comment on the 
overall affect his disability has on the 
Veteran's employability and daily life.  
Specifically, the examiner(s) should give 
detailed clinical findings of the 
symptomatology attributable to the 
Veteran's service- connected disabilities 
and render an opinion as to the overall 
effect of the disability on the Veteran's 
ability to obtain and retain employment, 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  It would be helpful if the 
examiner(s) would comment on the private 
and past VA opinions rendered regarding 
the ability of the Veteran to engage in 
gainful employment.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by non service-connected 
disabilities. 

4. Thereafter, readjudicate the Veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


